Citation Nr: 0026783	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had verified honorable military service from 
December 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied entitlement 
to service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  VA records reflect diagnoses of PTSD.

3.  The veteran has alleged at least one inservice stressor 
that is adequately verified by other credible evidence.  

4.  The medical evidence relates the current diagnosis of 
PTSD to the inservice stressors experienced by the veteran.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of service. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed PTSD as a result of 
experiencing stressors while serving in Vietnam.  These 
stressors relate to the performance of his duties in an 
engineering company responsible for maintaining roads, and 
include the following incidents: being in a convoy that hit 
land mines in the vicinity of a place called "Marble 
Mountain" at which time two of his comrades were killed; 
being caught in sniper fire while in a truck and hitting a 
cart of local civilians and causing their deaths in the 
vicinity of Duc Pho; being involved in a firefight in the 
area of Ouang Tri at which time some of his convoy ran into a 
crater, the convoy had to join up with an ARVN convoy at 
night, and the entire group was fired upon resulting in 
deaths; returning fire and discovering that he had fired upon 
and killed only a woman and her two sons; having to scan the 
tree line while in the convoy and return fire; and being in a 
convoy where his friend who was about to go home was shot in 
the head by enemy fire.  Based on the veteran's contentions, 
which are presumed to be credible for the purpose of 
determining well groundedness, and on medical evidence of 
record linking PTSD to claimed stressors, the Board finds the 
claim plausible, and therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994) (holding that a well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own).  The Board also 
finds that the VA has fulfilled its duty to assist by 
properly and fully developing all relevant evidence necessary 
for the equitable disposition of the veteran's claim.

Service connection may be established by affirmatively 
showing that an injury or disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection for PTSD 
requires medical evidence diagnosing PTSD, medical evidence 
linking current PTSD symptomatology to the claimed in-service 
stressor, and credible supporting evidence that the claimed 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1999). In 
this case, while the veteran's mental problems have been 
variously diagnosed since discharge from service, the 
evidence of record includes several medical diagnoses of 
PTSD.  He was receiving treatment as an outpatient at a VA 
PTSD clinic early 1993.  In February 1993, an examiner made a 
diagnosis of chronic PTSD following examination.  The veteran 
was hospitalized for 17 days in January 1993 and early 
February 1993.  The primary diagnoses were adjustment 
disorder with depressed mood, PTSD, and substance abuse, as 
reflected in a discharge summary signed by a physician.  The 
report reflects that the veteran's wife had recently left 
him.  He reported at that time that he often walked around 
town for long intervals, stopping and looking at the edge of 
tree lines waiting to see who will come out from behind the 
trees.  He stated that loud noises often made him hit the 
ground.  When next evaluated in 1997, the veteran was found 
to meet the criteria for PTSD.  A PTSD inpatient clinic 
evaluation revealed that the veteran had a history of trauma 
in service related to killing, dealing with the possibility 
of being killed, witnessing the death of a buddy, and 
inability to effectively treat the wounded while in Vietnam.  
This evaluation served as the basis of both his diagnosis of 
PTSD and his admittance into the PTSD program at that time.

Two subsequent VA psychiatric examination reports do not show 
a diagnosis of PTSD.  A VA examiner in March 1999 indicated 
that she was unable to consider the veteran's reported 
military history as it was yet unverified.  Thus, the 
examiner stated that she could not consider a diagnosis of 
PSTD based on a service-related stressor.  In April 1999, the 
VA received the veteran's unit records from the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) (previously named the United States Army & 
Joint Services Environmental Support Group).  The Unit 
Records Center indicated that they tried to send the veteran 
a copy of these records but they were returned because of a 
bad address. In the subsequent VA examination dated in 
September 1999, a different examiner noted the unit records 
but indicated that the full criteria for PTSD was not met due 
to "lack of endorsement of 308.18 A.1: the experiencing, 
witnessing or confronted with any event that involved actual 
or threatened death or serious injury or threat to the 
physical integrity of self or others."  

Initially, the Board has reviewed the veteran's claims file 
to determine whether he has a diagnosis of PTSD.  The Board 
observes that the first medical evidence of record of this 
disorder is the report of the veteran's February 1993 VA 
outpatient treatment record examination, which contains a 
diagnosis of PTSD.  In the report of a subsequent VA 
psychiatric discharge summary, dated in February 1993, the 
examiner rendered an Axis I diagnosis of PTSD.  A further VA 
psychiatric report, dated in October 1997, contains a 
diagnosis of PTSD, although two subsequent reports fail to 
diagnose PTSD.  Upon a review of the totality of the 
evidence, the Board is satisfied that the veteran currently 
has a diagnosis of PTSD.  

The United States Court of Appeals for Veterans Claims has 
held that, in adjudicating a claim for PTSD, the evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1999).  However, if the evidence 
demonstrates that the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone is not sufficient to 
establish the occurrence of the alleged stressor.  In such a 
case, the evidence must include evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that the veteran's own testimony as a matter of law 
cannot by itself establish the existence of a stressor); 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996) (holding that 
credible supporting evidence of the actual existence of a 
stressor cannot consist solely of a noncombat veteran's 
solitary testimony or an after-the-fact medical nexus based 
on such testimony).

The question then becomes whether the veteran participated in 
combat with the enemy or experienced a verifiable stressor 
during service.  The veteran's military records establish 
that he served in the Republic of Vietnam from November 1970 
to November 1971, and his military commendations include an 
Army Commendation Medal; the National Defense Service Medal; 
the Vietnam Service Medal; the Overseas Service Medal; the 
Republic of Vietnam Campaign Medal, with a 60 device; expert 
qualification badge with rifle bar, and two overseas bars.  
During his tour of duty in the Republic of Vietnam, he served 
in the Army's 511th Engineer company, which was under various 
engineer battalions and engineer groups during the veteran's 
tour of duty.  His principal duty was work as a bridge 
apprentice and a bridge specialist.  

The veteran's service commendations reflect that he has not 
been awarded any medals on the basis of participation in 
combat with the enemy, such as the Combat Infantryman Badge 
or the Purple Heart Medal.  As such, in the absence of medals 
showing participation in combat during service, the Board has 
considered whether any of the veteran's reported stressors 
have been verified.  In this regard, the Board observes that, 
during the course of this appeal, the veteran reported 
several stressors which have not been shown to be verifiable.  
For instance, the veteran reported being in a truck that 
killed civilians, and firing on civilian woman and children.  

However, during examination and in his stressor report, the 
veteran reported that his unit was subject to ambush on 
several occasions and that he witnessed casualties.  One of 
the main activities of his unit was hauling stone to various 
locations to make roads.  He stated that one of his comrades 
was killed in a truck during a mission.  In this regard, the 
Board observes that records of the veteran's unit records 
from Unit Records Center indicate that the veteran's unit 
was, in fact, attacked by incoming rounds on many occasions 
while in convoys hauling stones from November 1970 through 
October 1971 and that, in July 1971, a serviceman was killed 
in an ambush.  The unit provided lifting and hauling 
assistance on road projects for the 39th Engineering 
Battalion, the 45th Engineering group, and the 23rd Infantry 
Division.  They operated in the vicinity of Chu Lai during 
the veteran's service.  From August to October 1971, enemy 
mines were found in the areas and there were four enemy 
ambushes and one mortar attack.  203 incidents involving 
sniper attack, ambush, mines, mortar attacks, and bridges and 
culverts destroyed or damaged were reported from November 
1970 to April 1971.  It was also noted that Chu Lai combat 
base received attacks by fire and ground during the time 
period.  These records do not clearly identify whether the 
veteran was located in the vicinity of these attacks at the 
time that they occurred, but, given the frequency of the 
attacks and the veteran's reported history, the Board finds 
that this evidence, at a minimum, raises a question as to 
whether the veteran actually experienced a verifiable 
stressor that precipitated his current PTSD.  After resolving 
all doubt in the veteran's favor, the Board is satisfied that 
he did, in fact, witness attacks on his unit and that such 
attacks constitute a stressor (or stressors).  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Overall, then, the record contains a diagnosis of PTSD and 
evidence of a verified stressor during service.  While the 
examiner who examined the veteran in September 1999 indicated 
that the veteran did not meet the criteria for PTSD, other VA 
examiners have made the diagnosis.  Moreover, the VA examiner 
who evaluated the veteran in March 1999 indicated that the 
diagnosis of PTSD was not appropriate at that time because 
the military stressors could not then be considered.  These 
have subsequently been reviewed, considered and in pertinent 
part verified.  Further, the veteran was given a diagnosis of 
PTSD in January 1993, February 1993, March 1993, June 1997, 
September 1997, and October 1997 at VA facilities, solely 
related to experiences in Vietnam.  While the examiner in 
September 1999 noted that the veteran did not meet one of the 
criteria as noted above, other examinations of record do not 
note this deficiency, and these other examinations are not 
shown to be inconsistent with the veteran's disability 
picture overall, as reflected in the other medical records.  
Further, inasmuch as the examiner in 1999 took issue with the 
aspect of the PTSD diagnosis which essentially deals with 
stressors, the Board has accepted that the veteran has a 
verified stressor related to Vietnam service.  As such, the 
Board finds that the veteran, in fact, has a diagnosis of 
PTSD based on stressful experiences during service, namely 
mortar and sniper attacks on his unit particularly in convoy 
activities he described, and being involved in ambushes on 
his unit while in convoy, as well as witnessing a comrade 
killed in such an ambush.  Accordingly, service connection 
for PTSD is warranted.



ORDER

Entitlement to service connection for PTSD is granted.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

